      Case 4:21-cv-00442-DPM Document 23 Filed 08/31/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

AMY ANNETTE BUCK and
BRANDON BUCK                                              PLAINTIFFS

v.                      No. 4:21-cv-442-DPM

KIA MOTORS AMERICA, INC.                                 DEFENDANT

                            JUDGMENT
     The Bucks' complaint is dismissed without prejudice.




                                                  (/
                                 D .P. Marshall Jr.
                                 United States District Judge
